Citation Nr: 0021227	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for migraine headaches 
secondary to the service-connected diabetes mellitus.

2. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.

3. Entitlement to an increased rating for transient ischemic 
attacks/cerebrovascular disease, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel
INTRODUCTION

The appellant served on active duty from June 1962 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated October 29th, 1998, 
by the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to increased ratings for diabetes 
mellitus and for transient ischemic attacks will be addressed 
in a remand which follows this decision.


FINDINGS OF FACT

1. There is no competent evidence of a migraine headache 
disorder during service.

2. Post-service medical records reflect various diagnostic 
impressions including vascular headaches, headache (facial 
pain) and probable complicated migraine headaches versus 
transient ischemic attacks.

3. The constellation of symptomatology associated with the 
appellant's service-connected transient ischemic attacks 
includes headaches.

4. There is no competent evidence of record relating any 
current migraine headache disorder, separate from the 
headaches associated with the service-connected transient 
ischemic attacks, to the appellant's service or to a 
service-connected disability.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service nor are they shown to be the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.310 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Initially, the Board notes that the appellant's claim for 
service connection for migraine headaches secondary to 
diabetes mellitus is well grounded within the meaning of 38 
U.S.C.A. § 5107 (a).  Specifically, his assertions regarding 
his headache symptomatology coupled with the August 1998 VA 
examination report reflecting a diagnostic impression of 
"probable complicated migraine headaches" are deemed 
sufficient to render his claim plausible.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  38 C.F.R. § 3.310 provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.

The preponderance of the evidence is against the appellant's 
claim for service connection for migraine headaches secondary 
to his service-connected diabetes mellitus.  It is noteworthy 
at the outset that it is neither alleged nor shown that a 
migraine headache disorder was manifested in service.  The 
claim here is strictly for secondary service connection.  
Service connection has been granted for transient ischemic 
attacks versus right small pontine lacunar infarction with 
dizziness, headaches and transient right hemiparesis.  The 
reported headache symptoms, indicated to have had their onset 
in 1995, are encompassed in that grant of service connection.  
Although a VA physician provided a diagnostic impression of 
probable complicated migraine headaches versus transient 
ischemic attacks in August 1998, there is no additional 
medical evidence of record to establish the diagnosis of a 
migraine headache disorder that is separate and distinct from 
the headache symptoms associated with the service-connected 
transient ischemic attacks.  Assuming for the purposes of 
this discussion that a confirmed diagnosis of migraine 
headaches has been identified, there is no competent 
(medical) evidence of record relating such diagnosis to the 
service-connected diabetes mellitus.

The appellant's contentions and testimony have been carefully 
considered; however, his assertions are outweighed in 
probative value by the objective medical evidence of record, 
discussed above, which does not show a migraine headache 
disorder separate and distinct from the headaches encompassed 
in the grant of service connection for transient ischemic 
attacks and does not relate any such disorder to the  
service-connected diabetes mellitus.

As the preponderance of the evidence is against the veteran's 
claim, service connection for migraine headaches secondary to 
diabetes mellitus is not warranted.


ORDER

Service connection for migraine headaches secondary to 
diabetes mellitus is denied.


REMAND

The appellant's claims for increased ratings for diabetes 
mellitus and transient ischemic attacks/cerebrovascular 
disease are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, his assertions regarding an 
increase in severity of these disabilities render the claims 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).

Review of the record reveals that in April 2000, the 
appellant's request for disability retirement was approved.  
However, there is no indication in the claims file that 
efforts were undertaken to obtain any records considered in 
that decision which may be relevant to the issues of 
entitlement to increased ratings for diabetes mellitus and 
for transient ischemic attacks.  In view of these 
circumstances, further development is indicated.  See e.g. 
Mcknight v. Gober, 131 F.3d. 1483 (Fed. Cir. 1997) citing 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following:

1. The RO should obtain all relevant 
records considered in the April 2000 
disability retirement decision 
regarding the veteran by the Office of 
Personnel Management.  

2. The RO should then readjudicate the 
appellant's claims for increased 
ratings for diabetes mellitus and for 
transient ischemic attacks, taking 
into consideration all additional 
evidence received pursuant to the 
request above, as well as any other 
evidence submitted subsequent to the 
Video-Conference Hearing in October 
1999.  

3. If the increased rating claims remain 
denied, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of 
the Case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 



